Exhibit No.19/09 IAMGOLD ANNOUNCES INCREASED PRODUCTION GUIDANCE FOR 2009 Toronto, Ontario, June 18, 2009 – IAMGOLD Corporation(“IAMGOLD” or “the Company”) today announced updated guidance for 2009 production, costs, capital expenditure and exploration. Assumptions used in the updated 2009 guidance include a gold price of $900 per ounce and a fuel price of $55 per barrel.All dollar amounts are expressed in US dollars, unless otherwise indicated. HIGHLIGHTS · Full year gold production for 2009 is expected to be 910,000 to 920,000 ounces at an average cash cost1 of between $460 and $470 per ounce · Full year niobium production from the Niobec mine is expected to be 4,200 to 4,400 tonnes with operating margins of between $20 and $22 per kilogram · Capital expenditures are expected to be $448 million for 2009 · Greenfields exploration expenditures remain forecast at $34 million for 2009 “We have had an excellent start to 2009 with outstanding productivity improvements at several mines and an extension of the Doyon mine life.We’re extremely pleased to announce this improved production guidance with lower cash costs,” commented President & Chief Executive Officer Joseph Conway.“We will continue to pursue opportunities to optimize our operations and development projects for the remainder of 2009.We have already announced investments to improve cash flows from Niobec, our niobium mine in Quebec and we are working to achieve significant improvements at our joint venture mines in West Africa.” 2009
